Citation Nr: 0120994	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  99-23 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 decision by the RO.  In April 
2001, the veteran testified at a Travel Board hearing in 
Roanoke, Virginia.  


REMAND

On November 9, 2000, while the veteran's appeal was pending, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  
Among other things, the new law eliminates the concept of a 
well-grounded claim, redefines VA's obligations with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist a 
claimant in developing a claim that was not well grounded.  
Under the VCAA, VA is required to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits, to include any necessary medical opinions, even if 
the claim would not have been well grounded under prior law.

The veteran has submitted medical records with a diagnosis of 
PTSD.  PTSD is diagnosed based, at least in part, on 
stressors which should be verifiable, but have not yet been 
verified.  He has indicated that he witnessed a fellow 
serviceman die from mortar fire, and that three servicemen 
under his command were killed.  He has also submitted 
corroborating documents from a former commanding officer 
supporting his assertions that he was entitled to receive a 
Combat Medic's Badge. No efforts have thus far been made to 
assist him in verifying his alleged stressors.  Nor have 
efforts been made to assist him in obtaining relevant records 
of treatment from a Dr. Katz, as referred to by the veteran 
during a hearing held at the RO in March 2000.  Consequently, 
whether he has PTSD based on stressors during his service in 
Vietnam remains uncertain, and in light of the additional 
requirements imposed by the new law, a remand is required.  

For the reasons stated, this case is REMANDED to the RO for 
the following:

1.  The RO should review the claims 
folder and ensure that all notification 
and development required by the VCAA is 
completed.  The development should 
include, among other things, making 
reasonable efforts to obtain a complete 
set of all relevant records of treatment 
from Dr. Katz.  The development should 
also include undertaking efforts to 
obtain copies of any records reflecting 
additional VA treatment the veteran may 
have received for psychiatric 
difficulties since January 2001.

2.  The RO should ask the veteran to 
provide as much additional detail as 
possible regarding each of his claimed 
PTSD stressors, including dates, times, 
locations, units of assignment, names of 
others who were involved, and the 
specifics of each event experienced.  
The information he provides should 
include details of his witnessing fellow 
servicemen die from mortar fire, as well 
as the details of the deaths of three 
men under his command he has reported.

3.  The RO should send copies of the 
veteran's service personnel records, and 
copies of any documents in which the 
veteran has described his claimed 
stressors, to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR) for verification of 
the reported stressors.  The USASCRUR 
should be asked to indicate whether any 
additional information is required of 
the veteran to conduct its research and, 
if so, he should be asked to provide the 
additional information.  The RO should 
also obtain from the service department 
an explanation of whether the veteran is 
entitled to receive a Combat Medic's 
Badge.  In that regard, the service 
department should comment on the 
documents from H.W. LeDoux, M.D.

4.  When the above development is 
completed, the RO should have the 
veteran examined by a psychiatrist.  The 
psychiatrist should review the claims 
folder, including the results of any 
psychological testing, examine the 
veteran, and provide an opinion as to 
whether the veteran has symptoms which 
meet the diagnostic criteria for PTSD.  
Consideration should be given to any 
evidence which supports the veteran's 
claims of in-service stressors, or the 
lack thereof.  If it is the examiner's 
conclusion that the veteran does not 
have PTSD, the examiner should discuss 
and reconcile his opinion with that 
contained in other medical reports of 
record, including various VA clinical 
records, which indicate that the veteran 
does have PTSD.  Conversely, if it is 
the examiner's conclusion that the 
veteran does have PTSD, the examiner 
should review the veteran's stressors, 
and should indicate which of the alleged 
stressor(s) are of sufficient severity 
as to reasonably result in PTSD.  A 
complete rationale for all opinions 
should be provided.

5.  The RO should thereafter take 
adjudicatory action on the veteran's 
claim.  If it remains denied, an 
appropriate SSOC should be issued.  
After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action by the veteran is required until he receives further 
notice.  He may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


